United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                June 15, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 04-41343



                LENHART MATULA and JOSEPH McCREARY,

                                            Plaintiffs-Appellants,

                               VERSUS


                 LOWER COLORADO RIVER AUTHORITY and
               JOSEPH BEAL, IN HIS OFFICIAL CAPACITY,
                                              Defendants-Appellees.




          Appeal from the United States District Court
               For the Southern District of Texas
                            (6:03-CV-12)

Before WIENER, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appellants Lenhart Matula and Joseph McCreary filed suit in

federal court against Appellees Lower Colorado River Authority

(“LCRA”) and Joseph Beal, in his official capacity as general

manager of LCRA (together, “Appellees”).    Appellants alleged age

discrimination, discrimination on the basis of veteran status,

retaliation, and hostile work environment, arising under the Texas

Commission on Human Rights Act (“TCHRA”),   TEX. LABOR CODE § 21.001


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
et   seq.;     the   Age    Discrimination       and   Employment    Act    of   1967

(“ADEA”), 29 U.S.C. § 621 et seq.; Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.; the Texas

Veteran’s Employment Preference Act (“TVEPA”), TEX. GOV’T CODE §

657.003;     and     the   Veteran’s     Employment    Emphasis     Under   Federal

Contracts Act, also referred to as the Vietnam Era Veterans’

Readjustment Assistance Act (“VEVRA”), 38 U.S.C. § 4212.

      The district court granted LCRA’s motion to dismiss the TVEPA

claim on the grounds that injunctive relief was not permitted under

Texas law and that LCRA was not a “public entity” under the Act.

The court dismissed the VEVRA claims because the statute does not

provide    a   private      cause   of    action   and   instead    permits      only

administrative remedies through the Department of Labor. The court

granted LCRA’s motion to dismiss the TCHRA claims for failure to

exhaust administrative remedies.

      The court then, in two separate orders, granted LCRA’s motion

for partial summary judgment, as to each Plaintiff’s individual

claims arising under Title VII and the ADEA.                 The court entered

judgment for LCRA on the Title VII and ADEA claims, and Appellants

appealed.      Appellants argue the district court erred both in the

dismissal and in the grant of summary judgment to LCRA.

      This Court reviews de novo the district court’s dismissal of

Appellants’ claims under Rule 12(b)(6). See Calhoun v. Hargrove,

312 F.3d 730,733 (5th Cir. 2002).              “A court may dismiss a complaint


                                           2
only if it is clear that no relief could be granted under any set

of facts that could be proved consistent with the allegations.”

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); see also FED. R.

CIV. P. 12(b)(6).   We review a district court’s grant of summary

judgment de novo, applying the same standard as the district court.

Young v. Equifax Credit Info. Servs. Inc., 294 F.3d 631, 635 (5th

Cir. 2002); see also FED. R. CIV. P. 56(c).

     After thorough review of the briefs, the oral arguments of the

parties, and review of relevant portions of the record, we AFFIRM

the district court’s dismissal of Appellants’ state and federal

veteran claims and the claims arising under the TCHRA and the

district court’s grant of summary judgment to LCRA on   Appellants’

Title VII and ADEA claims essentially for the reasons articulated

in the three memorandum opinions and orders filed September 30,

2004.

AFFIRMED.




                                 3